Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert C. Lightburn appeals the district court’s order entering judgment in Olin Wooten’s favor on Wooten’s specific performance and unjust enrichment claims against Lightburn. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Wooten v. Lightburn, 579 F.Supp.2d 769 (W.D.Va.2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.